Title: To Thomas Jefferson from Robert Smith, 27 September 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Sep. 27. 1807—
                        
                        As we are to assemble so soon at Washington I have declined instituting any judicial proceeding in the Case
                            of Capt. Porter. The Officers necessary to form a Court are at this time so dispersed and so occupied that it would be not
                            only very difficult but very inconvenient to convene them for such a purpose. The veiw which you Mr. Madison & indeed
                            all of us have of the proper Course of proceeding in his case, when taken in the abstract, is beyond a doubt correct. But
                            when we look at it in connection with outrages almost similar on the part of British Officers,
                            there is some embarressment. The records of the State Dept. will, I believe, when cases of corporal punishment
                            inflicted on American Citizens by British Navy Officers & of applications for satisfaction having been made by this
                            Government without obtaining it.
                        The enclosed will shew you the ideas of two practical men upon the project of Thos. Paine. Respectfy.
                        
                            Rt Smith
                            
                        
                    